     Case: 1:19-cv-03211 Document #: 1 Filed: 05/13/19 Page 1 of 5 PageID #:1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


LOCAL 705 INTERNATIONAL BROTHER-             )
HOOD OF TEAMSTERS PENSION FUND,              )
and JOSEPH BAKES, STEPHEN F.G. BRIDGE,       )
JUAN CAMPOS, GREGORY R. FOSTER,              )
KENNETH J. EMANUELSON, WILLIAM W.            )
GIANARAS, DAN THOMAS, and DUANE              )
MATTINGLY, as Trustees,                      )
                                             )
LOCAL 705 INTERNATIONAL BROTHER-             )    CIVIL ACTION
HOOD OF TEAMSTERS HEALTH AND                 )
WELFARE FUND and JOSEPH BAKES,               )    NO.
STEPHEN F.G. BRIDGE, JUAN CAMPOS,            )
GREGORY R. FOSTER, KENNETH J.                )    JUDGE
EMANUELSON, WILLIAM W. GIANARAS, DAN)
THOMAS and DUANE MATTINGLY, as Trustees,)
                                             )
                       Plaintiffs,           )
                                             )
     vs.                                     )
                                             )
KEENAN TRANSIT CO., an Illinois corporation, )
                                             )
                       Defendant.            )


                                COMPLAINT

      The Plaintiffs, LOCAL 705 INTERNATIONAL BROTHERHOOD OF TEAMSTERS

PENSION FUND, and JOSEPH BAKES, STEPHEN F.G. BRIDGE, JUAN CAMPOS,

GREGORY R. FOSTER, KENNETH J. EMANUELSON, WILLIAM W. GIANARAS, DAN

THOMAS, and DUANE MATTINGLY, as Trustees, and LOCAL 705 INTERNATIONAL

BROTHERHOOD OF TEAMSTERS HEALTH & WELFARE FUND, and JOSEPH BAKES,

STEPHEN F.G. BRIDGE, JUAN CAMPOS, GREGORY R. FOSTER, EMANUELSON, WILLIAM
       Case: 1:19-cv-03211 Document #: 1 Filed: 05/13/19 Page 2 of 5 PageID #:2



W. GIANARAS, DAN THOMAS, and DUANE MATTINGLY, as Trustees, by their attorneys,

complaining of the Defendant, KEENAN TRANSIT CO., an Illinois corporation, allege as follows:

       1.      This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-

after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

       2.      Plaintiffs bring this action in their capacity as Trustees of LOCAL 705 INTERNA-

TIONAL BROTHERHOOD OF TEAMSTERS PENSION FUND and LOCAL 705 INTERNA-

TIONAL BROTHERHOOD OF TEAMSTERS HEALTH & WELFARE FUND, which are

"employee welfare benefit funds," and "plans," within the meaning of ERISA, the individual Plaintif-

fs being the now-acting fiduciaries thereof, administering said Plans within this District.

       3.      Defendant is an "Employer" within the meaning of ERISA, which is obligated to

make fringe benefit contributions to Plaintiffs under the terms of the Agreements and Declarations

of Trust pursuant to which Plaintiff Funds are maintained and/or pursuant to the terms of a collective

bargaining agreement between Defendant and Teamsters Local 705.

       4.      As an Employer obligated to make fringe benefit contributions to Plaintiffs under the

Agreements and Declarations of Trust, Defendant is specifically required to do the following:

       (a)     To submit to Plaintiffs for each month a report stating the names, current addresses,
               social security numbers, and total number of hours worked in such month by each
               and every person on whose behalf contributions are required to be made by
               Defendant to Plaintiffs; or, if no such persons are employed for a given month, to
               submit a report so stating;

       (b)     To accompany the aforesaid reports with payment of contributions in the amount
               required by the collective bargaining agreement or participation agreement, due by
               the 10th day of the month following the month in which the work was performed;


                                                  2
      Case: 1:19-cv-03211 Document #: 1 Filed: 05/13/19 Page 3 of 5 PageID #:3



       (c)     To furnish to the Trustees, if requested, a statement showing (1) whether the
               organization is a corporation and, if so, the names of all of its officers; or (b) if not
               a corporation, a certificate stating that it is either a partnership or an individual
               proprietorship and the names of the partners or the name of the individual proprietor.

       (d)     To make all of its payroll books and records available to Plaintiffs for the purpose of
               auditing same, to verify the accuracy of Defendant's past reporting upon request made
               by Plaintiffs;

       (e)     To compensate Plaintiffs for the additional administrative costs and burdens imposed
               by untimely payment of contributions by payment of liquidated damages, in an
               amount to be fixed by the Trustees;

       (f)     To deposit with the Trustees an advance payment guarantee as a condition of such
               Employer’s participation, to be continuously maintained by such Employer, as a
               guarantee for the payment of monthly contributions and in an amount to be
               determined by the Trustees;

       (g)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll
               records, should it be determined that Defendant was delinquent in the reporting or
               submission of all contributions required of it to be made to Plaintiffs;

       (h)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in any
               action to require Defendant to submit its payroll books and records for audit or to
               recover delinquent contributions, liquidated damages or interest;

       (i)     To pay interest at the rate of eight (8%) percent per annum on the moneys due to the
               Trustees from the date when the payment was due to the date when the payment is
               made, together with all expenses of collection incurred by the Trustees, including, but
               not limited to, attorneys’ fees and such fees for late payment as the Trustees
               determine and as permitted by law.

       5.      Defendant is delinquent and has breached its obligations to Plaintiffs and its

obligations under the Plans in the following respects:

               Defendant has failed and refused to submit all of its reports to
               Plaintiffs due to date and/or has failed to make payment of all
               contributions acknowledged by Defendant thereon to be due Plain-
               tiffs. Defendant is, therefore, subject to liquidated damages and
               interest, as authorized by the Trust Agreements. Plaintiffs have
               assessed liquidated damages and interest against the Defendant, as



                                                  3
       Case: 1:19-cv-03211 Document #: 1 Filed: 05/13/19 Page 4 of 5 PageID #:4



                authorized by the Trust Agreements, but Defendant has failed and
                refused to make payment of said liquidated damages and interest.

        6.      That upon careful review of all records maintained by Plaintiffs, and after application

of any and all partial payments made by Defendant, there is a total of $168,105.75, known to be due

Plaintiffs from Defendant, based upon Defendant's refusal to permit an audit and failure to submit

all required reports, and subject further to the possibility that additional contributions and liquidated

damages will come due during the pendency of this lawsuit.

        7.      Plaintiffs have requested that Defendant perform its obligations as aforesaid, but

Defendant has failed and refused to so perform.

        8.      Defendant's continuing refusal and failure to perform its obligations to Plaintiffs is

causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

        WHEREFORE, Plaintiffs pray:

        (A)     That an account be taken as to all employees of Defendant covered by the collective
                bargaining agreement to determine the accuracy of Defendant’s past reporting to the
                Funds;

        (B)     That Defendant be enjoined and ordered to submit all delinquent monthly contribu-
                tion reports to Plaintiffs stating the information required to be stated thereon, and to
                continue submitting such reports while this action is pending;

        (C)     That Judgment be entered in favor of Plaintiffs and against Defendant for all unpaid
                contributions, liquidated damages, interest, any costs of auditing Defendant's records,
                and Plaintiffs' reasonable attorneys' fees and Court costs necessarily incurred in this
                action as specified herein, or as subsequently determined all as provided for in the
                Trust Agreements and in ERISA;

        (D)     That Defendant be permanently enjoined to perform specifically its obligations to
                Plaintiffs, and in particular, to continue submitting the required reports and
                contributions due thereon to Plaintiffs in a timely fashion as required by the Trust
                Agreements and by ERISA;


                                                   4
          Case: 1:19-cv-03211 Document #: 1 Filed: 05/13/19 Page 5 of 5 PageID #:5



           (E)         That Plaintiffs have such further relief as may be deemed just and equitable by the
                       Court, all at Defendant's cost.



                                                                    /s/ Cecilia M. Scanlon


Catherine M. Chapman
Cecilia M. Scanlon
Attorneys for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\705j\Keenan Transit\#28590\complaint.cms.df.wpd




                                                        5
